PER CURIAM.
Interpace Corporation petitions this court for a writ of certiorari. It seeks to quash an order of the circuit court denying its motion to compel answers to certain interrogatories. The petitioner’s objective was to identify certain documents allegedly in the possession of the respondent. In the order denying petitioner’s motion we note that the trial judge stipulated that she would consider a motion for an in camera inspection upon proper application by the petitioner. We therefore find no departure from the essential requirements of the law. Accordingly, we deny the petition for writ of certiorari without prejudice to petitioner seeking an in camera inspection by the circuit court.
DANAHY, C.J., and SCHEB and HALL, JJ., concur.